Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 1 of 17




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION
                                            Case No.

  EDITH GODBEE,                                           )
                                                          )
                  Plaintiff,                              )
                                                          )
  v.                                                      )
                                                          )
  SAM'S WEST, INC. d/b/a Sam’s Club,                      )
                                                          )
                  Defendant.                              )
                                                          )

                                                 COMPLAINT

          Plaintiff EDITH GODBEE (“Plaintiff”) sues defendant SAM'S WEST, INC. d/b/a Sam’s

  Club (“Defendant”) and alleges:

          1.      This is an action to recover damages for discrimination and retaliation pursuant to

  the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”) and the Florida Civil

  Rights Act of 1992, Fla. Stat. § 760 et seq. (“FCRA”), and involves the application of the Family

  and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”)

                                      JURISDICTION AND VENUE

          2.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

  1343(a)(3) and (4), 1367(a), and 2617.

          3.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of occurred

  within this judicial district, Defendant resides in the judicial district, and because the employment

  records of Plaintiff are stored or have been administered, in Broward County, Florida.

          4.      Plaintiff also invokes the supplemental jurisdiction of this Court to hear and decide

  claims arising under the laws of the State of Florida that are so related to claims in the action within


                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 2 of 17




  the original jurisdiction of this district Court that they form part of the same case or controversy

  under Article III of the United States Constitution. In particular, Plaintiff is bringing claims under

  the FCRA.

                                                     PARTIES

          5.     At all times material, Plaintiff was a resident of Miami-Dade County, Florida,

  within the jurisdiction of this Court.

          6.     At all times material, Defendant was and is a foreign profit corporation, conducting

  business in Broward County, Florida, within the jurisdiction of this Court.

          7.     At all times material, Plaintiff was an “aggrieved person” as defined by Fla. Stat. §

  760.02(10) and an “eligible employee” as defined by the FMLA, 29 U.S.C. § 2611(2)(A). Plaintiff

  specifically incorporates the definitions of “aggrieved person” and “eligible employee.”

          8.     At all times material, Defendant was a “person” and “employer” as defined by Fla.

  Stat. § 760.02(6), (7) and the FMLA, 29 U.S.C. § 2611(4).

          9.     At all times material, Plaintiff worked for Defendant for more than 12 months.

          10.    At all times material, Plaintiff worked for Defendant for more than 1,250 hours.

          11.    At all times material, Defendant employed fifty (50) or more employees for each

  working day in each of twenty (20) or more calendar weeks in the current or preceding calendar

  year.

          12.    At all times material, Defendant employed at least fifty (50) employees within

  seventy-five (75) miles of Plaintiff’s worksite.

          13.    At all times material, Defendant was and is a private sector employer.




                                                                                                      2
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                         Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 3 of 17




         14.     Plaintiff has retained the undersigned counsel in order that her rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

  fee.

         15.     Plaintiff has complied with all conditions precedent in filing this action, to wit:

                 a. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

                    Opportunity Commission, Miami District Office on or about June 22, 2020; and

                 b. Plaintiff was issued a Notice of Suit Rights as to all charges of discrimination

                    and retaliation on or about January 28, 2021.

         16.     Any other applicable conditions precedent to bringing this action have occurred,

  been performed or been excused before the filing of this lawsuit.

                                            RELEVANT FACTS

         17.     Plaintiff was hired by Defendant in or about November 27, 2018.

         18.     At all times material, Plaintiff was employed by Defendant as a maintenance

  associate.

         19.     On or about January 1, 2019, Plaintiff first informed her supervisor, Carmen (ULN)

  (“Carmen”), of Plaintiff’s naval hernia, need to undergo surgery, and take a leave of absence.

         20.     In response, Carmen instructed Plaintiff to contact Sedgwick (a third-party

  company that manages employees’ leave) to request the necessary leave.

         21.     On or about January 22, 2019, Plaintiff initiated a leave of absence request with

  Sedgwick.

         22.     Plaintiff’s physician timely provided the requested medical certification.

         23.     During the surgery, Plaintiff had a blockage causing her to go into a coma for

  approximately one (1) month.
                                                                                                       3
                                     SAENZ & ANDERSON, PLLC
                        20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                        Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 4 of 17




          24.    In or about August of 2019, Plaintiff was cleared by her physician to return to work,

  but only on light duty.

          25.    Upon her return, Defendant demanded Plaintiff obtain a letter from her physician

  stating that Plaintiff was “100% ready.” Plaintiff’s physician sent Defendant the letter shortly

  thereafter.

          26.    At this point, although Plaintiff was unable to return to her position as a

  maintenance associate (because she could not lift over 10-15 pounds), Plaintiff, now otherwise

  100% ready, was physically capable of working in several other positions/departments (i.e., as a

  member greeter associate or cashier, or in the deli or café, etc.).

          27.    As such, Plaintiff informed Defendant that she could only work on light duty, and

  specifically requested to be accommodated by working as a member greeter associate. Defendant

  informed Plaintiff that there were no vacant positions for member greeter associates.

          28.    Plaintiff then applied for a position in the café. However, Defendant informed

  Plaintiff that the position she applied for in the café was no longer vacant. Defendant stated that

  the only position vacant in the café was as a cashier, but that Defendant did not want to train

  Plaintiff for such position (despite the fact that Defendant trained all newly hired cashiers for the

  position). Defendant then instructed Plaintiff to stay home and apply for other positions.

          29.    In response, Plaintiff opposed Defendant’s practice of discrimination, and despite

  applying for other positions, refused to stay home, and eventually returned to work with the

  purpose of getting her job back.

          30.    Shockingly, on or about March 31, 2020, Defendant terminated Plaintiff, allegedly

  because Plaintiff “refused to consider any alternate positions” and because Plaintiff’s position was

  allegedly filled. However, this was clearly pretextual.
                                                                                                     4
                                         SAENZ & ANDERSON, PLLC
                            20900 NE 30th Avenue, Suite 800    Telephone: 305.503.5131
                            Aventura, Florida 33180            Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 5 of 17




      COUNT I: DISCRIMINATION IN VIOLATION OF THE ADA – TERMINATION

          31.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

  through 30 above as if set out in full herein.

          32.     Plaintiff’s naval hernia and blockage that caused her to go into a coma for a month

  qualify as a disability, or are perceived as a disability.

          33.     At all times material, Defendant was aware of Plaintiff’s disability, or perceived

  disability.

          34.     At all times material, Plaintiff was qualified to perform the essential functions of

  her job. Although Plaintiff could not lift over 10-15 pounds, Plaintiff was otherwise physically

  capable of working in several other positions/departments (i.e., as a member greeter associate or

  cashier, or in the deli or café, etc.).

          35.     Defendant intentionally engaged in unlawful employment practices and

  discrimination in violation of the ADA by treating Plaintiff differently than similarly situated

  employees in the terms and conditions of her employment by, inter alia, terminating Plaintiff

  because of her disability, or perceived disability.

          36.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the ADA.

          37.     Plaintiff’s disability, or perceived disability, was a motivating factor that caused

  Defendant to terminate Plaintiff.

          38.     As a direct and proximate result of the actions of Defendant set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional pain, and mental anguish.


                                                                                                    5
                                        SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                           Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 6 of 17




          39.     Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendant’s conduct.

          40.     The unlawful employment practices complained of herein and the actions of

  Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Declare that the acts complained of herein are in violation of the ADA;

          B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the ADA;

          C. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
             and damages;

          D. Award Plaintiff punitive damages, according to proof;

          E. Award Plaintiff compensatory damages under the ADA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          F. Award Plaintiff back pay, front pay (or reinstatement), and any other damages allowed
             under the ADA;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

       COUNT II: RETALIATION IN VIOLATION OF THE ADA – TERMINATION

          41.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

  through 30 above as if set out in full herein.

          42.     Plaintiff’s naval hernia and blockage that caused her to go into a coma for a month

  qualify as a disability, or are perceived as a disability.

                                                                                                      6
                                       SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 7 of 17




          43.     At all times material, Defendant was aware of Plaintiff’s disability, or perceived

  disability.

          44.     At all times material, Plaintiff was qualified to perform the essential functions of

  her job. Although Plaintiff could not lift over 10-15 pounds, Plaintiff was otherwise physically

  capable of working in several other positions/departments (i.e., as a member greeter associate or

  cashier, or in the deli or café, etc.).

          45.     Plaintiff engaged in a protected activity by opposing Defendant’s discriminatory

  practices.

          46.     Defendant intentionally engaged in unlawful employment practices and retaliation

  in violation of the ADA by terminating Plaintiff because Plaintiff opposed Defendant’s practice of

  discrimination, by refusing to stay home and returning to work with the purpose of getting her job

  back.

          47.     Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

  of Plaintiff’s employment with Defendant, in violation of the ADA.

          48.     Plaintiff’s opposition of Defendant’s discriminatory practices was a motivating

  factor that caused Defendant to terminate Plaintiff.

          49.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

          50.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

  has been, is being, and will be in the future, deprived of income in the form of wages and of

  prospective benefits solely because of Defendant’s conduct.




                                                                                                      7
                                        SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800    Telephone: 305.503.5131
                           Aventura, Florida 33180            Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 8 of 17




          51.     The unlawful employment practices complained of herein and the actions of

  Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Declare that the acts complained of herein are in violation of the ADA;

          B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the ADA;

          C. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
             and damages;

          D. Award Plaintiff punitive damages, according to proof;

          E. Award Plaintiff compensatory damages under the ADA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          F. Award Plaintiff back pay, front pay (or reinstatement), and any other damages allowed
             under the ADA;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                COUNT III: DISCRIMINATION IN VIOLATION OF THE ADA –
                              FAILURE TO ACCOMMODATE

          52.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

  through 30 above as if set out in full herein.

          53.     Plaintiff’s naval hernia and blockage that caused her to go into a coma for a month

  qualify as a disability, or are perceived as a disability.

          54.     At all times material, Defendant was aware of Plaintiff’s disability, or perceived

  disability.


                                                                                                      8
                                       SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 9 of 17




          55.      At all times material, Plaintiff was qualified to perform the essential functions of

  her job. Although Plaintiff could not lift over 10-15 pounds, Plaintiff was otherwise physically

  capable of working in several other positions/departments (i.e., as a member greeter associate or

  cashier, or in the deli or café, etc.).

          56.      Plaintiff engaged in a protected activity when she requested accommodations from

  Defendant.

          57.      The accommodations requested by Plaintiff, as outlined in paragraphs 24 through

  28 above, were reasonable.

          58.      Defendant intentionally engaged in unlawful employment practices and

  discrimination in violation of the ADA by treating Plaintiff differently than similarly situated

  employees in the terms and conditions of her employment because of Plaintiff’s disability, or

  perceived disability by, inter alia, failing to either (1) wait for Plaintiff to recover; or (2)

  accommodate Plaintiff by putting her in a position that would accommodate her needs; neither of

  which would have caused Defendant undue hardship.

          59.      Defendant thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the ADA.

          60.      Plaintiff was not accommodated because of her disability, and/or Defendant’s

  perception of such disability, in violation of the ADA, and because of such actions by Defendant,

  Plaintiff has suffered both irreparable injury and compensable damages unless and until this Court

  grants relief.

          61.      Plaintiff’s disability, or perceived disability, was a motivating factor in refusing to

  accommodate Plaintiff.


                                                                                                        9
                                        SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 10 of 17




          62.     As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain, and mental anguish.

          63.     Furthermore, as a direct and proximate result of the actions of Defendant’s, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits due to the Plaintiff solely because of Defendant’s conduct.

          64.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Declare that the acts complained of herein are in violation of the ADA;

          B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the ADA;

          C. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
             and damages;

          D. Award Plaintiff punitive damages, according to proof;

          E. Award Plaintiff compensatory damages under the ADA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          F. Award Plaintiff back pay, front pay (or reinstatement), and any other damages allowed
             under the ADA;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

     COUNT IV: DISCRIMINATION IN VIOLATION OF THE FCRA – TERMINATION




                                                                                                      10
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 11 of 17




           65.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 30 above as if set out in full herein.

           66.     Plaintiff’s naval hernia and blockage that caused her to go into a coma for a month

   qualify as a handicap, or are perceived as a handicap.

           67.     At all times material, Defendant was aware of Plaintiff’s handicap, or perceived

   handicap.

           68.     At all times material, Plaintiff was qualified to perform the essential functions of

   her job. Although Plaintiff could not lift over 10-15 pounds, Plaintiff was otherwise physically

   capable of working in several other positions/departments (i.e., as a member greeter associate or

   cashier, or in the deli or café, etc.).

           69.     Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

   employees in the terms and conditions of her employment by, inter alia, terminating Plaintiff

   because of her handicap, or perceived handicap.

           70.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of her employment in violation of the FCRA.

           71.     Plaintiff’s handicap, or perceived handicap, was a motivating factor that caused

   Defendant to terminate Plaintiff.

           72.     As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain and mental anguish.




                                                                                                    11
                                        SAENZ & ANDERSON, PLLC
                            20900 NE 30th Avenue, Suite 800   Telephone: 305.503.5131
                            Aventura, Florida 33180           Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 12 of 17




          73.     Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits due to the Plaintiff solely because of Defendant’s conduct.

          74.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this honorable court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
             FCRA;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in an action brought under the FCRA;

          C. Award Plaintiff punitive damages, according to proof;

          D. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          E. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

          F. Award Plaintiff reasonable costs and attorney's fees; and

          G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

        COUNT V: RETALIATION IN VIOLATION OF THE FCRA – TERMINATION

          75.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 30 above as if set out in full herein.

          76.     Plaintiff’s naval hernia and blockage that caused her to go into a coma for a month

   qualify as a handicap, or are perceived as a handicap.

                                                                                                      12
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 13 of 17




          77.     At all times material, Defendant was aware of Plaintiff’s handicap, or perceived

   handicap.

          78.     Plaintiff engaged in a protected activity when she continuously requested

   reasonable accommodations from Defendant.

          79.     Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of the FCRA by terminating Plaintiff because Plaintiff opposed Defendant’s practice

   of discrimination, by refusing to stay home and returning to work with the purpose of getting her

   job back.

          80.     Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

   of Plaintiff’s employment with Defendant, in violation of the FCRA.

          81.     Plaintiff’s opposition of Defendant’s discriminatory practices was a motivating

   factor that caused Defendant to terminate Plaintiff.

          82.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

          83.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          84.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this honorable court:


                                                                                                     13
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 14 of 17




           A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
              FCRA;

           B. Award Plaintiff actual damages suffered, including lost wages and any other damages
              allowed to be recovered in an action brought under the FCRA;

           C. Award Plaintiff punitive damages, according to proof;

           D. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
              humiliation and emotional distress Plaintiff has suffered and continues to suffer;

           E. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
              them, from discriminating, harassing and retaliating against Plaintiff and any
              employee;

           F. Award Plaintiff reasonable costs and attorney's fees; and

           G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                 COUNT VI: DISCRIMINATION IN VIOLATION OF THE FCRA –
                              FAILURE TO ACCOMMODATE

           85.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 30 above as if set out in full herein.

           86.     Plaintiff’s naval hernia and blockage that caused her to go into a coma for a month

   qualify as a handicap, or are perceived as a handicap.

           87.     At all times material, Defendant was aware of Plaintiff’s handicap, or perceived

   handicap.

           88.     At all times material, Plaintiff was qualified to perform the essential functions of

   her job. Although Plaintiff could not lift over 10-15 pounds, Plaintiff was otherwise physically

   capable of working in several other positions/departments (i.e., as a member greeter associate or

   cashier, or in the deli or café, etc.).

           89.     Plaintiff engaged in a protected activity when she requested accommodations from

   Defendant.
                                                                                                       14
                                        SAENZ & ANDERSON, PLLC
                            20900 NE 30th Avenue, Suite 800   Telephone: 305.503.5131
                            Aventura, Florida 33180           Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 15 of 17




          90.     The accommodations requested by Plaintiff, as outlined in paragraphs 24 through

   28 above, were reasonable.

          91.     Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

   employees in the terms and conditions of her employment because of Plaintiff’s disability, or

   perceived disability by, inter alia, failing to either (1) wait for Plaintiff to recover; or (2)

   accommodate Plaintiff by putting her in a position that would accommodate her needs; neither of

   which would have caused Defendant undue hardship.

          92.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of her employment in violation of the FCRA.

          93.     Plaintiff’s handicap, or perceived handicap, was a motivating factor in refusing to

   accommodate Plaintiff.

          94.     As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain and mental anguish.

          95.     Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits due to the Plaintiff solely because of Defendant’s conduct.

          96.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this honorable court:
                                                                                                     15
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 16 of 17




          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
             FCRA;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in an action brought under the FCRA;

          C. Award Plaintiff punitive damages, according to proof;

          D. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          E. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

          F. Award Plaintiff reasonable costs and attorney's fees; and

          G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

      COUNT VII: RETALIATION IN VIOLATION OF THE FMLA – TERMINATION

          97.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 30 above as if set out in full herein.

          98.     Defendant terminated Plaintiff shortly after Plaintiff took and returned from leave.

          99.     Defendant terminated plaintiff because she requested and took leave.

          100.    Defendant intentionally engaged in unlawful employment practice in violation of

   the FMLA, by retaliating against Plaintiff when she requested and took leave.

          101.    Plaintiff’s request and taking of leave was a direct and proximate cause of

   Plaintiff’s termination.

          102.    As a direct and proximate result of the intentional violations by Defendant of

   Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:




                                                                                                      16
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800    Telephone: 305.503.5131
                          Aventura, Florida 33180            Facsimile: 888.270.5549
Case 0:21-cv-60513-WPD Document 1 Entered on FLSD Docket 03/05/2021 Page 17 of 17




          A. Enter judgment in Plaintiff’s favor and against Defendant for interfering with Plaintiff’s

              rights under the FMLA;

          B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of benefits,

              future pecuniary loss, and lost future earnings capacity;

          C. Award Plaintiff liquidated damages;

          D. Award Plaintiff prejudgment interest on her damages award;

          E. Award Plaintiff reasonable costs and attorney's fees;

          F. Award Plaintiff any further relief pursuant to the FMLA; and

          G. Grant Plaintiff such other and further relief as this court deems equitable and just.

                                           JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.


   Dated: March 5, 2021.                                    Respectfully submitted,

                                                            By:__/s/ Tanesha Blye
                                                            Tanesha Blye, Esquire
                                                            Fla. Bar No.: 0738158
                                                            Email: tblye@saenzanderson.com
                                                            Aron Smukler, Esquire
                                                            Fla. Bar No.: 297779
                                                            Email: asmukler@saenzanderson.com
                                                            R. Martin Saenz, Esquire
                                                            Fla. Bar No.: 0640166
                                                            Email: msaenz@saenzanderson.com

                                                            SAENZ & ANDERSON, PLLC
                                                            20900 NE 30th Avenue, Ste. 800
                                                            Aventura, Florida 33180
                                                            Telephone: (305) 503-5131
                                                            Facsimile: (888) 270-5549




                                                                                                     17
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180                Facsimile: 888.270.5549
